DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph E. Lee on 16 March 2022.
The application has been amended as follows: 
In the Claims:
Claim 5:	DELETED in its entirety.
Claim 7:	DELETED in its entirety.
Claim 8:	DELETED in its entirety.
Claim 9:	DELETED in its entirety.
Claim 10:	DELETED in its entirety.
Claim 11:	DELETED in its entirety.
Claim 12:	DELETED in its entirety.
Claim 13:	DELETED in its entirety.
Claim 14:	DELETED in its entirety.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2022 has been entered.
Response to Amendment
The declaration under 37 CFR 1.132 filed 24 February 2022 is insufficient to overcome the rejections as set forth in the last Office action on its own, but Examiner has found it to be helpful in combination with the amendments presented by Applicant.
Allowable Subject Matter
Claims 1-3 and 6 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732